Citation Nr: 0423878	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a 
low back injury, to include lumbar paravertebral myositis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran served on active duty from August 1956 to 
September 1957, with subsequent periods of active duty for 
training over the course of many years.  In September 1990, 
the veteran was called to active duty to take part in 
Operation Desert Shield/Desert Storm; he served on active 
duty until April 1991.

In June 1991, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder.  
The RO denied the claim in August 1992 and the veteran 
appealed.  In a May 1996 decision, the Board granted service 
connection for a low back disorder.  The Board's decision was 
implemented by the RO in a September 1996 rating decision.  
In that decision, the RO assigned a 20 percent disability 
rating.  The veteran disagreed with the rating assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 1997.  

In July 1998, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in October 2003 which continued the previous 
denial.  

Issues not on appeal

The Board's May 1996 and July 1998 decisions, in addition the 
addressing the matter of the back disability, finally decided 
a number of other issues.  
See 38 C.F.R. § 20.1100 (2003).  Those issues, accordingly, 
are not currently on appeal.

In a March 2004 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a psychiatric 
disorder, diabetes, a cardiovascular disorder, hypertension, 
high cholesterol, a brain disorder and a left shoulder 
disorder.  The RO also denied an increased rating for his 
service-connected left arm disorder.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's low back disability is manifested by range of 
forward flexion to 25 degrees with pain at the last degree of 
motion.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for a low 
back disability are been met beginning April 23, 2003.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021-5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5021 (2003); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's July 1998 
remand, by the remand itself, by the September 1996 rating 
decision, by the October 1996 statement of the case (SOC), 
and by the May 2003 and October 2003 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
December 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter described the evidence necessary to substantiate his 
increased rating claim; it explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.    

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA, that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 1996, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  The Board is 
bound in its decisions by the precedent opinions of the chief 
legal officer of VA.  See 38 U.S.C.A. 7104(c) (West 2002).  

Moreover, subsequent to furnishing the veteran with the VCAA 
letter in December 2002 and giving the veteran appropriate 
opportunity to present additional evidence and argument, the 
RO readjudicated his claim in supplemental statements of the 
case in May 2003 and October 2003.  Thus, any VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's June 1998 remand 
the veteran underwent a VA examination in April 2003, the 
results of which are reported below.  VA examinations were 
also conducted in July 1996, October 1993 and November 1991.  
The veteran submitted a VA Form 21-4138 in October 1998, 
stating that he had no treatment outside VA.  The RO 
requested and obtained the veteran's VA treatment records.  
In April 2003, the veteran submitted a private MRI report.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2003). The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in 
his December 1996 VA Form 9 that he did not want a BVA 
hearing.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  The Board is also cognizant of the amount of time 
it has taken to resolve this appeal.  Further delay benefits 
neither the veteran or VA.  Accordingly, the Board will 
proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

The schedular criteria 

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  
While the basic diagnostic code used to evaluate the 
veteran's low back disorder (Diagnostic Code 5021) was not 
changed, that Diagnostic Code does not itself provide rating 
criteria but instead rates based on limitation of motion of 
the part affected (in this case, the lumbar spine).  
Accordingly, the new diagnostic codes applicable to disorders 
of the spine must be read in conjunction with Diagnostic Code 
5021 and are therefore applicable in this case. 

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000.  Therefore, the 
veteran's disability will be evaluated under both versions.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back disability was rated by 
the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5021-5291 
(2002).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen. See 
38 C.F.R. § 4.27 (2002).

Diagnostic Code 5021 [myositis] rates by analogy to 
limitation of motion of the part affected.  Former Diagnostic 
Code 5292 [spine, limitation of motion of, lumbar] provided 
the following levels of disability:	
	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2003).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners and other medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003). 

Analysis

The veteran is seeking an increased disability rating for his 
service-connected low back disorder, which is currently 
evaluated as 20 percent disabling.  He essentially contends 
that the symptomatology associated with his low back disorder 
is more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is service connected for paravertebral myositis.  
As has been discussed above, bother the former and the 
current Diagnostic Code 5021 applies specifically to 
myositis.  Diagnostic Code 5021 appears to most closely match 
the evidence and reported symptomatology with respect to the 
veteran's service-connected low back disorder.  The veteran 
has not suggested that another diagnostic code be used.  
Accordingly, Diagnostic Code 5021 is the most appropriate as 
to this issue.  Also as discussed above, Diagnostic Code 5021 
must be read in conjunction with the rating criteria which 
evaluate limitation of motion of the lumbar spine. 

Schedular rating

The Board notes at the outset of its discussion that the most 
recent evidence in the veteran's case clearly establishes the 
level of symptomatology, in particular limitation of motion, 
which is contemplated for a 40 percent rating under either 
version of the rating schedule.  The April 2003 VA 
examination shows forward flexion of the lumbar spine to 25 
degrees with moderate to severe objective evidence of painful 
motion in all movements of the lumbosacral spine.  

The veteran has several other diagnosed disabilities of the 
lumbar spine; however, those disabilities are not service-
connected.  Specifically, in addition to the service-
connected paravertebral myositis, the veteran has been 
diagnosed with degenerative changes of the lumbar spine, a 
small anterior wedge compression fracture at L3, a herniated 
nucleus pulposus at L5-S1, posterior spondylosis with central 
herniated nucleus pulposus causing mild spinal canal stenosis 
and bilateral neural foraminal stenosis at L4-5.  

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The primary question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of lumbar spine symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms.    
  
A July 1996 examiner found that the degenerative changes and 
disc space narrowing at L5-S1, as well as the veteran's 
lumbar spondylosis, were due to a natural aging process.  
However, he did not attempt to apportion the symptoms 
attributable to those findings from those attributable to the 
service-connected disability.  The Board's July 1998 remand 
was calculated, in part, to secure medical evidence which 
clearly identified pathology which was due to the service-
connected back disability.  To resolve this question, an 
April 2003 VA examiner was specifically asked to apportion 
the veteran's low back symptoms among his service-connected 
and nonservice-connected disabilities.  The examiner stated 
that he was unable to specifically distinguish the pathology 
or symptomatology of any nonservice-connected low back 
disability with respect to the service connected low back 
disability.  He did, however, state that the nonservice-
connected disabilities of the lower back are far more serious 
conditions than the service-connected low back disability.  

In the Board's view, there is no doubt, based on the medical 
evidence of record, that the veteran's nonservice-connected 
back disabilities account for the bulk of his current 
symptoms.  The numerous non service-connected diagnoses, as 
well as the April 2003 opinion, clearly supports this 
conclusion.  However, the April 2003 examiner was unable to 
make a clear delineation in symptomatology; it would be 
outright speculation for the Board to do so based on the 
evidence before it.  The Court has clearly held that the 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Moreover, the findings of the April 2003 
examiner does not lead the Board to conclude that additional 
development would assist it in accurately apportioning the 
veteran's symptoms.  The examiner did not indicate that 
additional testing or evaluation would be helpful, and in 
fact clearly indicated that apportioning disability would be 
an impossibility.  

Accordingly, in light of the Court's holding in Mittleider, 
the Board concludes that all of the veteran's low back 
symptomatology must be considered in evaluating his service-
connected low back disability.  As noted above, such 
symptomatology warrants a 40 percent rating.

The Board has also considered whether a rating higher than 40 
percent is warranted.  However, under the former version of 
the rating schedule, 40 percent is the maximum rating 
available.  Moreover, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See also De Luca, supra.

Under the current version of the rating schedule, the next 
higher 50 percent rating requires evidence of unfavorable 
ankylosis of the entire thoracolumbar spine; a 100 percent 
rating is warranted for ankylosis of the entire spine.  For 
reasons stated immediately below, the Board finds that, even 
considering additional functional limitation due to pain, 
weakness, incoordination and excess fatigability, such 
symptomatology is not shown by the evidence of record.  

The April 2003 VA examiner noted forward flexion to 25 
degrees.  This is inconsistent with ankylosis, which is 
defined in the rating schedule as a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension.  
This is not shown in the veteran's case, and the veteran has 
never contended that his spine is ankylosed.  

With respect to additional functional impairment, the April 
2003 examiner stated that when the veteran has severe acute 
pain, he has to be helped by his wife to wash his lower back 
and feet and to put his clothes on.  He was found to be 
additionally limited by moderate to severe pain, fatigue, 
weakness and lack of endurance following repetitive use and 
due to this, this has a major functional impact in which he 
walks dragging both feet.  The veteran was noted to walk with 
a slow guarded gait.  However, the examiner specifically 
noted that the onset of pain was not until the final degree 
of flexion, which would indicate a range of flexion without 
pain to 24 degrees.  Moreover, the veteran was noted to be 
able to walk unaided; he had no history of falls and no 
postural abnormalities; upon eating, grooming, bathing, 
toileting and dressing, he was described as independent.  The 
veteran's back strength was rated at 3.5 out of 5, which 
appears consistent with no more than moderate impairment.  In 
sum, there is no indication that such additional impairment 
results ankylosis, the criteria for a 50 percent or higher 
rating.  Accordingly, the Board does not find sufficient 
evidence to warrant a higher disability evaluation on the 
basis of additional functional loss under 38 C.F.R. 
§§ 4.40 and 4.45 (2003).

Also, with respect to the current rating schedule, the Board 
has considered the Court's holding in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), which provides that, the use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular disability rating.  However, as 
discussed above, the Board has identified no symptomatology 
of the type and degree as would approximate ankylosis.  Nor 
is there any evidence of other clinically identified 
symptomatology which would lead the Board to assign a rating 
higher than 40 percent.   

Fenderson considerations 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board must therefore, according to Fenderson, 
assign the 40 percent rating as of a certain date on or after 
June 27, 1991, the effective date of initial service 
connection.  See VAOPGCPREC 3-2000.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has in fact changed appreciably since he 
left service.  Upon a review of the evidence of record, and 
for reasons stated immediately below, the Board finds that it 
was not factually ascertainable prior to the April 2003 VA 
examination that the criteria for a disability rating higher 
than 20 percent were approximated.  

As noted above, prior to September 26, 2003 only the former 
version of the rating criteria are applicable.  Under the 
former rating criteria, a 40 percent disability rating 
required evidence of severe impairment of the lumbar spine.  
Such is not shown in the evidence pertinent to that period.  
In a November 1991 VA examination, the veteran had forward 
flexion to 60 degree; extension to 10 degrees; lateral 
flexion to 30 degrees; and rotation to 40 degrees.  In an 
October 1993 VA examination, the veteran's posture, gait and 
carriage were essentially negative except for a moderately 
spastic and painful sacrolumbar spine.  In a September 1995 
VA medical record, the veteran was noted as coming within 38 
cm of the floor on flexion.  He had full extension and full 
lateral bending and rotation.  In a July 1996 VA examination, 
the veteran had range of forward flexion to 40 degrees; 
extension to 15 degrees and right and left flexion and 
rotation to 20 degrees.  There was objective evidence of pain 
on motion on all movements of the lumbar spine, but there 
were no postural abnormalities, and no fixed deformities of 
the back.  The musculature of the back showed evidence of 
only mild muscle spasms.  

In short, the medical evidence dating from the year the 
veteran left active duty shows more or less normal range of 
motion with pain.  Such symptoms do not appear to be severe 
in degree.  The Board notes the October 1993 examiner's 
description of a moderately spastic and painful sacrolumbar 
spine and the July 1996 examiner's description of "mild" 
spasm.  While as discussed above such descriptions are not 
dispositive, they do support the overall body of evidence, 
including range of motion findings.  

The  VA examination of April 23, 2003, however, clearly 
demonstrated significant low back pathology (although as 
indicated above much of this was ascribed by the examiner to 
non service-connected causes).  As discussed by the Board 
above, the veteran's limitation of motion was markedly 
reduced, and was consistent with an assessment of the back 
disability as being "severe".  This appears to be the 
initial objective observation of such pathology.     

In summary, the medical evidence prior to April 23, 2003 does 
not show such symptoms as would allow for the assignment of a 
40 percent or higher disability rating, even considering the 
veteran's nonservice-connected symptoms.  Based on the 
record, the Board finds that a 20 percent disability rating 
was properly assigned for the period from June 27, 1991 to 
April 22, 2003.  The increased 40 percent disability rating 
is warranted effective from April 23, 2003.  To this extent, 
the benefit sought on appeal is accordingly granted.
ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's low back disability is granted for the period 
beginning April 23, 2003, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

